DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This action is issued in response to application filed 11/25/2019 claiming priority of application 13/842681 filed March 15, 2013 Claiming priority of Provisional application 61/800008 filed March 15, 2013.
	Claims 1-25 were canceled. Claims 26-45 were added. in preliminary amendment filed 11/25/2019.
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9753920. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below;
Instant Application
9753920
Claims 26, 38, and 41, A method a system and a computer system for processing electronic documents, comprising: receiving a plurality of electronic documents; storing, in a storage medium, the electronic documents in file containers configured to preserve the integrity and authenticity of the electronic 





Claims 26, 38, and 41, recite a method a system and a computer system for processing electronic documents, comprising: 
receiving a plurality of electronic documents, is similar to receiving a plurality of the collected electronic document, 
storing, in a storage medium, the electronic documents in file containers configured to preserve the integrity and authenticity of the electronic documents storing, in a storage medium, the electronic documents in file containers configured to preserve the integrity and authenticity of storing the plurality of collected electronic documents in a file container created based on a file system; 
retrieving metadata from the storage medium without extracting the plurality of electronic documents from the storage medium, the metadata indicating forensic information about the plurality of electronic documents is a variation of retrieving metadata from the file container, the metadata indicating forensic information about the plurality of the received electronic documents; 
indexing the electronic documents based on the retrieved metadata; automatically filtering the electronic documents based on the retrieved metadata; presenting the metadata to a user for review is variation of filtering the metadata according to the one or more filtering criteria to generate a filtering result including filtered metadata, the filtered metadata corresponding to a portion of the received electronic documents; wherein the generated result corresponds to indexing,  
setting an interactive filter according to user inputs received through a user interface that indicate a selection of forensic information of the electronic documents and include at least a filtering criterion is a variation of filtering the metadata according to the one or more filtering criteria to generate a filtering result including filtered metadata, the filtered metadata corresponding to a portion of the received electronic documents; 
applying, by a computer without human intervention, the interactive filter to the electronic documents to generate filtering results based on the filtering criterion, is a variation of selectively extracting one or more of the portion of the received electronic documents from the file container according to the filtering result and based on the graphical representation; 
storing the plurality of collected electronic documents in a file container created based on a file system; identifying one or more user inputs; identifying one or more filtering criteria based on the user inputs; retrieving metadata from the file container, the metadata indicating forensic information about the plurality of the received electronic documents; and selectively extracting, without human intervention, one or more electronic documents from the storage medium based on the stored filtering results is a variation of selectively extracting one or more of the portion of the received electronic documents from the file container according to the filtering result.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20110040600 Paknad et al. related to E0discovery support
20090044024 Oberheide et al. related to network service for the detection analysis and quarantine of malicious and unwanted files.
8577911 Sharzer et al. related to data normalization and irregularity detection system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        March 3, 2022